Case 2:19-cr-20772-TGB-APP ECF No. 32, PageID.138 Filed 08/10/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      2:19-CR-20772-TGB-APP

                  Plaintiff,

                                           ORDER DENYING MOTION
      vs.                                   TO EXCLUDE EVIDENCE

MATTHEW MERCER-KINSER,


                  Defendant.


      This case involves charges of possession and distribution of child
pornography. Mr. Mercer-Kinser filed a motion to exclude (1) certain
images of children and (2) evidence of bookmarks to certain internet

websites, both retrieved from his cell phone, from trial. ECF No. 28. The
Court held a hearing to consider the motion on August 4, 2021, where it
made a partial ruling from the bench1 and noted that the matter would

be fully addressed in a written order.


1 The Court ruled that those images the government intends to offer in
its case in chief as meeting the statutory definition of child pornography
will not be excluded: the government bears the burden of proof on the
question of whether they meet the definition, and the issue is for the jury.
Evers v. United States, No. 17-5419, 2017 WL 8794876, at *2 (6th Cir.
Oct. 27, 2017) (“whether an image contains a lascivious exhibition is a
question of fact for the jury . . . no circuit court has endorsed the use of a
pretrial hearing to take this question from the jury.”).
                                      1
Case 2:19-cr-20772-TGB-APP ECF No. 32, PageID.139 Filed 08/10/21 Page 2 of 5




  A. Child erotica images
     Defendant seeks to prevent the government from offering any

images at trial that could be considered “child erotica” rather than “child
pornography.” Images that contain “lascivious” exhibition of a child’s
genitals or pubic area fall under the statutory definition of child

pornography. 18 U.S.C. § 2256(8)(A). The Sixth Circuit has adopted a six-
factor test for gauging “lasciviousness” and thereby determining whether
an image is child pornography or erotica. United States v. Brown, 579

F.3d 672, 680 (6th Cir. 2009). Mr. Mercer-Kinser argues that the Court
should exclude from trial evidence any images that the government is not
alleging to be child pornography. Such images, Defendant argues, would

clearly not pass the Brown test and are therefore depictions of child
erotica. ECF No. 28, PageID.112.
     Defendant first challenges the relevance of such images under Fed.

R. Evid. 401, arguing that evidence showing a person possesses child
erotica does not make it more likely that they also possess child
pornography. But the Sixth Circuit has addressed this question, and has

ruled that in child pornography cases, child erotica may be admitted as
relevant “under Fed. R. Evid. 404(b) as evidence of “other . . . wrongs or
acts” showing knowledge or intent.” United States v. Caldwell, 181 F.3d

104 (6th Cir. 1999). The fact that Mr. Mercer-Kinser had some child
erotica on his phone could be relevant to a jury’s consideration of his
knowledge and intent regarding the other materials on his phone. A

                                     2
Case 2:19-cr-20772-TGB-APP ECF No. 32, PageID.140 Filed 08/10/21 Page 3 of 5




causal or direct link between the two is not required for the evidence to
be relevant.2

      Alternatively, Mr. Mercer-Kinser says that the child erotica images
should be excluded under Fed. R. Evid. 403 because they would be
prejudicial to the jury. He does not offer concrete examples or caselaw

that indicates why the inclusion of these additional images would be
prejudicial. The Court is unpersuaded that, after being confronted with
images that are alleged to meet the elements of child pornography, a jury

would be unduly prejudiced by the introduction of evidence that is
classified as child erotica.
      For these reasons, the child erotica images are not excluded from

trial. The Court reiterates its comments on the record that counsel for
the Defendant should be permitted to thoroughly examine the images
that the government intends to present prior to trial.




2 The case cited in support of Defendant’s argument that pornography
and erotica cannot be automatically linked has different facts: there, a
search warrant was found to lack probable cause for child pornography
because the only evidence in support of the search warrant was that the
suspect possessed child erotica. United States v. Edwards, 813 F.3d 953
(10th Cir. 2015). But the concern here is not probable cause—it is the
defendant’s intent and the knowing nature of his possession of child
pornography. The government has a burden to prove the various
elements of the charged crime, which include knowledge and intent.
Possession of child erotica makes it more probable that these elements of
the crime are present.
                                     3
Case 2:19-cr-20772-TGB-APP ECF No. 32, PageID.141 Filed 08/10/21 Page 4 of 5




  B. Internet forum bookmarks
     Mr. Mercer-Kinser also seeks to exclude evidence of deleted

internet bookmarks leading to websites hosting child pornography-
related forums. He argues they would be prejudicial to the jury. The
government again argues that these bookmarks go towards proving the

elements of the crimes at issue.
     The Court notes that there is an important distinction between
proffering evidence of a bookmark itself (a static recording of a website

URL or “uniform resource locator”) and seeking to introduce content from
the actual website to which the bookmark directs a viewer. In its
argument that the bookmarks are relevant to the elements of the charged

crimes, the government cites certain disturbing language (suggesting
sexually abusive activity involving children) that was present in the
forums on the bookmarked websites, which were viewed by an

investigator. ECF No. 29, PageID.119-20. But the government has not
yet provided any evidence confirming that the content viewed by the
investigator was the same content Mr. Mercer-Kinser would have seen

whenever he accessed these forums through the bookmarks. For the
content to be relevant, the government will need to offer some evidence
that it was present on the sites at the time the Defendant used the

bookmarks to view the websites. Without that information, the Court
cannot make a ruling on the relevance or prejudicial impact of evidence
comprised of language found on the websites.

                                     4
Case 2:19-cr-20772-TGB-APP ECF No. 32, PageID.142 Filed 08/10/21 Page 5 of 5




     But to the extent the names of the forum websites as shown in the
bookmark links evince an interest in children for a sexual reason, they

will not be excluded: they are relevant to the elements of knowledge and
intent, as well as the charge of possession. The Court does not find that
the probative value of this evidence is “substantially outweighed” by any

potential prejudice. Fed. R. Evid. 403.
                             CONCLUSION
     Defendant’s motion is DENIED. The government will be permitted

to introduce these items of evidence in a manner consistent with the
Court’s instructions on the record and in this Order.
     SO ORDERED, this 10th day of August, 2021.

                          BY THE COURT:


                           s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                     5
